IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00218-CR
 
Christopher Garner,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 04-03224-CRF-361
 

ABATEMENT ORDER

 




          Appellant’s brief is overdue, and
after notice to appellant’s counsel to file a brief or extension request, none
has been filed. Therefore, we abate this cause to the trial court for a hearing
to determine: (1) why a brief has not been filed on appellant’s behalf; (2)
whether counsel has abandoned the appeal; (3) whether appellant still desires
to proceed with the appeal; and (4) whether appellant desires
self-representation.  See Tex.
R. App. P. 38.8(b)(3); Fewins v. State, 170 S.W.3d 293 (Tex. App.—Waco
2005, order).  
The trial court shall conduct the hearing within
30 days after the date of this order.  The trial court clerk and the court
reporter shall file supplemental records within 45 days after the date of this order. 
See Fewins, 170 S.W.3d at 296-97.
PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Order issued and filed
February 15, 2006
Do not publish
[CR25]